Title: To James Madison from Thomas White, 11 November 1814
From: White, Thomas
To: Madison, James


        
          Philadelphia November 11th. 1814
        
        Desirous of being appointed a Cadet, in the service of the United States; and to be placed as a Student in the Military Academy, under the authority of the United States: being of the age of seventeen years. I respectfully Pray, an appointment to that station; and should the honor be conferred on me, I hope & intend, by due dilligence, to avail myself, of the distinguished advantages, to be derived from that Institution, and by my future conduct, & services to my Country, to evince that they have not been bestowed on me in vain.
        
          Thomas White
        
      